Citation Nr: 1731252	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO.  10-27 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include major depressive disorder, anxiety disorder, and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD


M. Tang, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1975 to November 1978 and from August 27, 1980 to August 26, 1983.  The Veteran also served from August 27, 1983 to September 19, 1988, but is barred from receiving VA benefits flowing from that period due to a Bad Conduct discharge.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Veteran testified at a hearing before the RO Decision Review Officer in April 2010.  A hearing transcript is included in the record.  The Veteran also requested a Board hearing, but withdrew his request in September 2010 correspondence.  

The Board previously remanded this claim for further development in February 2014 and May 2016.  

While the Veteran's original claim was for PTSD, it has been broadened to include major depressive disorder and anxiety based on the evidence of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  


FINDINGS OF FACT

1.  Resolving doubt in favor of the Veteran, major depressive disorder and anxiety disorder are related to the Veteran's period of honorable, active service.

2.  The Veteran does not have a diagnosis of PTSD based on a corroborated stressor.



CONCLUSION OF LAW

Resolving doubt in favor of the Veteran, the criteria for service connection for major depressive disorder and anxiety disorder are met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the issue adjudicated herein, neither the Veteran nor his representative have alleged any deficiency in VA's duty to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated during active service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Generally, in order to establish service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection will also be presumed for certain chronic diseases, including arthritis and psychoses, if manifested to a compensable degree within one year after discharge from service.  See 38 C.F.R. §§ 3.307, 3.309 (2016).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2016).

If a stressor claimed by a Veteran is related to his or her fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a PTSD diagnosis and that the Veteran's symptoms are related to the claimed stressor, then in the absence of clear and convincing evidence to the contrary and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f)(3) (2016).

Otherwise, the law requires verification of a claimed stressor.  Where a determination is made that the Veteran did not "engage in combat with the enemy," or the claimed stressor is unrelated to combat, the Veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must include service records or other credible evidence that supports and does not contradict the Veteran's testimony.  Doran v. Brown, 6 Vet. App. 283, 289 (1994).  Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  See Moreau, 9 Vet. App. at 395-396; Cohen v. Brown, 10 Vet. App. 128, 142 (1997).

The Veteran seeks service connection for a psychiatric disorder related to several reported in-service events.  

Major Depressive Disorder and Anxiety

The Veteran has asserted several in-service stressful events.  Specifically, he has asserted that he witnessed a fellow service member lose his arm while working on cargo ships in Okinawa, Korea; and that while stationed in Germany in 1983, he and some members of his unit were lost for a week and a half in cold weather during a routine training exercise.  The Veteran has also reported that he worked under violent conditions and in fear for his life on the docks in Okinawa, Japan, because the local dock workers threw bricks and rocks at their transport buses; that he bunked with other service members who served in Vietnam and they had violent nightmares that disrupted everyone's sleep; and that he witnessed the aftermath of a sexual assault and felt helpless while trying to assist the victim.  

The RO has attempted to verify these reported stressors pursuant to directives in the previous Board remands; however, all attempts to secure these records were unsuccessful.

As the Veteran has a current diagnosis of major depressive disorder and anxiety, the first element for service connection is met.

The service treatment records are silent for psychiatric treatment or diagnoses.  However, the Veteran has described an in-service event in which he witnessed the graphic aftermath of the gang rape of a female service member and felt helpless in his attempt to assist the victim immediately after the event occurred.  Accordingly, the Board finds that the Veteran is credible to report lay evidence of these in-service events.  See 38 USCA § 1154(a) (2016); Jandreau v. Nicholson 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Therefore, the second element for service connection is met.  The remaining issue then, is whether major depressive disorder and anxiety are related to this service event.

Pursuant to the Board's remands, the Veteran was afforded VA examinations in May 2015 and in May 2017.  Both VA examiners found the Veteran has major depressive disorder and anxiety disorder.  The May 2015 psychologist was unable to opine the etiology of these disorders.  However, the May 2017 neuropsychologist opined that the Veteran's depressive disorder and anxiety are at least as likely as not due to his experience during service where he felt helpless after witnessing the aftermath of a sexual assault.  The neuropsychologist's rationale was based on the Veteran's claims folder, his medical history, and the Veteran's account of the event regarding the sexual assault victim.  Taken together, the May 2015 and May 2017 VA examination opinions are persuasive and favorable to the Veteran's appeal.  Thereby, the third element for service connection- causal nexus- is met.  Given the evidence of record and resolving all reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for a psychiatric disorder, diagnosed as MDD and anxiety, are met.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016). Gilbert 1 Vet. App. at 55-56.


PTSD

Although the Board has resolved all reasonable doubt in the Veteran's favor to find service connection for anxiety and depression is warranted; the preponderance of the evidence is not in favor of a grant of service connection for PTSD.

The Veteran's service treatment records do not show a PTSD diagnosis, thus onset of PTSD in service is not established.  See 38 C.F.R. §§ 3.303, 3.304(f)(1) (2016).

Post-service VA treatment records show that a PTSD diagnosis with related treatment from approximately 2008 to the present.  

At his April 2010 RO hearing, the Veteran testified that he tried to identify and give specific examples of his stressors.  Additionally, he claims that since he has been diagnosed with PTSD, "it had to come from the military because there's nothing in my whole entire civilian life that has ever stressed me in any way."  The Veteran's mother testified that since separation from service, the Veteran has attempted suicide several times and is not functional "out there in the world like other young men."  

At a VA examination in May 2015, a VA psychologist reviewed the Veteran's extensive history and conducted an in-person examination.  This VA examiner opined that the Veteran does not have a conclusive diagnosis of PTSD, and based upon available information and the clinical evaluation, a PTSD diagnosis could not be clarified without resorting to speculation.  The examiner determined that the Veteran's reported stressors involving protestors/local dock workers throwing bricks and rocks at their transport buses and having witnessed the aftermath of a sexual assault met Criterion A stressor requirements and were adequate to support a diagnosis of PTSD; however, neither stressor was related to the Veteran's fear of hostile military or terrorist activity.  The examiner provided a lengthy and greatly detailed clinical rationale to support the opinion provided.

At a VA examination in May 2017, a different VA examiner determined that the Veteran's symptoms do not meet the diagnostic criteria for PTSD under DSM-5 criteria based specifically on the reported stressor of feeling helpless after a woman came to him for help after being raped by several soldiers.  

In finding service connection for PTSD is not warranted, the Board notes that the record is absent a diagnosis of PTSD (under DSM IV or 5) that is based on corroborated stressor events.  As none of the reported stressors involved combat with the enemy, the Veteran's lay testimony alone is not enough to establish the occurrence of the alleged stressors.  Further, the Board has determined that none of the reported stressors involved "fear of hostile military or terrorist activity" as defined and contemplated by 38 C.F.R. § 3.304(f)(3).  

The Veteran has described an angry civilian mob throwing sticks and bricks at a moving transport bus in Okinawa.  For purposes of 38 C.F.R. § 3.304(f)(3), "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft....  ."  The Board finds that the description of the Veteran's stressor does not constitute "hostile military or terrorist activity" as it involved civilians, and did not involve actual or threated death or injury from the nature of dangers consistent with the examples provided in the regulation- such as weapons fire, explosive devices, etc.  Thus, this stressor and the others require corroboration.  

Pursuant to the February 2014 Board remand, the RO requested records from the United States Army and Joint Services Records Research Center (JSRRC) to verify the Veteran's stressors which reportedly occurred in Okinawa (reportedly seeing a fellow service member lose his arm) and in Germany (when he and members of his unit were reportedly lost for a week and a half in cold weather during a routine training exercise).  In December 2014, JSRRC indicated that they were not able to locate any unit records pertaining to the 6th Battalion, 56th Air Defense Artillery, Germany for the calendar year 1983.  JSRRC reviewed other historical documents available but were unable to document the incidents described by the Veteran.  

JSRRC also referred the RO to the United States Army Crime Records Center, in the event a criminal investigation report was filed regarding the Germany-stressor.  In January 2015, the United States Army Crime Records Center responded in a correspondence that no records existed pertaining to that particular reported stressor.  

Pursuant to the May 2016 Board remand, the RO sent a letter to the Veteran requesting additional information or evidence regarding his reported stressors.  The Veteran did not reply.  As the Veteran's claimed stressors are either uncorroborated by probative evidence or incapable of corroboration, any diagnosis of PTSD based upon such unverified stressors cannot serve as the basis to establish service connection for PTSD.  38 C.F.R. §§ 3.304 (f), 4.125(a).

Based on the cumulative record, preponderance of the evidence is against the claim and there is no doubt to be resolved.  Service connection for PTSD is not warranted.  


ORDER

Resolving doubt in favor of the Veteran, service connection for major depressive disorder and anxiety is granted.



____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


